            Case 2:20-cv-05408-JHS Document 30 Filed 01/07/21 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________________
                                            :
PHILIP J. ARCURI and MELANIE ARCURI, :
Administrators of the Estate of             :
Andrea Marie Arcuri,                        :
                    Plaintiffs,             :
             vs.                            :   Civil Action No. 20-5408
COUNTY OF MONTGOMERY, et al.,               :
                    Defendants.             :
____________________________________________:

                                            ORDER

                      7th
       AND NOW, this ______         January
                            day of ___________________, 2021, upon consideration of the

Uncontested Motion of Defendants Dominic Williams and Sean Gorman to Join in the Montgomery

County Defendants’ Motion for Partial Dismissal of Plaintiffs’ Complaint (ECF Doc. 23), it is hereby

ORDERED and DECREED that the motion is GRANTED as follows:

       1.       Defendants Dominic Williams and Sean Gorman are hereby deemed to have joined in

                the Montgomery County Defendants’ Motion for Partial Dismissal of Plaintiffs’

                Complaint (ECF Doc. 23); and

       2.       All applicable arguments made by Plaintiffs in their Response in Opposition to the

                Montgomery County Defendants’ Motion for Partial Dismissal of Plaintiffs’

                Complaint (ECF Doc. 26) are deemed to be asserted as to Defendants Dominic

                Williams and Sean Gorman as well.

                                                     BY THE COURT:


                                                     /s/Joel H. Slomsky, J.
                                                     ___________________________
                                                                            U.S.D.J.
                                            28 Filed 01/07/21
            Case 2:20-cv-05408-JHS Document 30       12/23/20 Page 2 of 5




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
                                           :
PHILIP J. ARCURI and MELANIE ARCURI, :
Administrators of the Estate of            :
Andrea Marie Arcuri,                       :
                    Plaintiffs,            :
             vs.                           :   Civil Action No. 20-5408
                                           :
COUNTY OF MONTGOMERY, et al.,              :
                    Defendants.            :
__________________________________________:


  UNCONTESTED MOTION OF DEFENDANTS DOMINIC WILLIAMS AND SEAN
  GORMAN TO JOIN IN THE MONTGOMERY COUNTY DEFENDANTS’ MOTION
    FOR PARTIAL DISMISSAL OF PLAINTIFFS’ COMPLAINT (ECF DOC. 23)

       Defendants Dominic Williams and Sean Gorman, through their undersigned counsel,

hereby make this uncontested motion to join in the Montgomery County Defendants’ Motion for

Partial Dismissal of Plaintiffs’ Complaint (ECF Doc. 23) currently pending before this Court. In

support of this motion, Defendants Williams and Gorman state as follows:

       1.       On November 27, 2020, the County of Montgomery, the Montgomery County

Correctional Facility, ten correctional officers, and one probation officer (collectively, the

“Montgomery County Defendants”) filed a Motion for Partial Dismissal of Plaintiffs’ Complaint

(ECF Doc. 23).

       2.       At the time of the filing of the Montgomery County Defendants’ Motion for

Partial Dismissal of Plaintiffs’ Complaint, Defendants Dominic Williams (a former correctional

officer) and Sean Gorman (a former probation officer) had not yet been served with the

summons and complaint in this matter and were not yet represented by the undersigned counsel.

Indeed, Defendants Williams and Gorman have not been properly served to date with the
                                            28 Filed 01/07/21
            Case 2:20-cv-05408-JHS Document 30       12/23/20 Page 3 of 5




summons and complaint, but they are willing to waive proper service and join in the

Montgomery County Defendants’ Motion for Partial Dismissal of Plaintiffs’ Complaint.

       3.       Defendants Dominic Williams and Sean Gorman wish to join in the Motion for

Partial Dismissal of Plaintiffs’ Complaint, as the motion’s argument that Count V fails to state a

claim applies with equal force to Defendants Dominic Williams and Sean Gorman as it does to

the other individual Montgomery County Defendants.

       4.       Plaintiffs do not contest this motion, provided that all applicable arguments made

by Plaintiffs in their Response in Opposition to the Montgomery County Defendants’ Motion for

Partial Dismissal of Plaintiffs’ Complaint (ECF Doc. 26) are deemed to be asserted as to

Defendants Dominic Williams and Sean Gorman as well.

       5.       Moreover, Defendant PrimeCare Medical, Inc. does not contest this motion.

       6.       This motion advances judicial economy and streamlines the procedural posture of

this matter, as it avoids the need for Defendants Dominic Williams and Sean Gorman to file a

second motion for partial dismissal advancing arguments duplicative of those already made by

the other individual Montgomery County Defendants.

       WHEREFORE, Defendants Dominic Williams and Sean Gorman ask that their Motion to

Join in the Montgomery County Defendants’ Motion for Partial Dismissal of Plaintiffs’

Complaint be granted by entry of an Order, in the form of the accompanying proposed order:

       A.       Deeming Defendants Dominic Williams and Sean Gorman to have joined in the

                Montgomery County Defendants’ Motion for Partial Dismissal of Plaintiffs’

                Complaint (ECF Doc. 23); and

       B.       Deeming all applicable arguments made by Plaintiffs in their Response in Opposition

                to the Montgomery County Defendants’ Motion for Partial Dismissal of Plaintiffs’

                                                 2
                                        28 Filed 01/07/21
        Case 2:20-cv-05408-JHS Document 30       12/23/20 Page 4 of 5




             Complaint (ECF Doc. 26) to be asserted as to Defendants Dominic Williams and

             Sean Gorman as well.


                                    Respectfully submitted,
                                    MONTGOMERY COUNTY SOLICITOR’S OFFICE

                                    /s/ Philip W. Newcomer
                                    Philip W. Newcomer, Esquire
                                    One Montgomery Plaza, Suite 800
                                    P.O. Box 311
                                    Norristown, PA 19404-0311
                                    610-278-3033

                                    Counsel for Defendants,
                                    County of Montgomery, Montgomery County
                                    Correctional Facility, Brian Leister, Tiare Nimmo-
                                    Lee, Chantell Roundtree, Dominic Williams,
                                    Corporal E. Mercer, Youngshil Dunbar, Kalena
                                    Annis, Jeffrey Tratenberg, Daniel White, Eric
                                    Mitchell, Gregory Pinciotti, Catherine Hiem and
                                    Sean Gorman

Dated: December 23, 2020




                                              3
                                         28 Filed 01/07/21
         Case 2:20-cv-05408-JHS Document 30       12/23/20 Page 5 of 5




                               CERTIFICATE OF SERVICE

       I, Philip W. Newcomer, hereby certify that the Uncontested Motion Defendants Dominic

Williams and Sean Gorman to Join in the Montgomery County Defendants’ Motion for Partial

Dismissal of Plaintiffs’ Complaint was served electronically on the 23rd day of December, 2020

via the Court’s ECF System, upon the following counsel of record:

                                  Craig A. Sopin, Esquire
                                     601 Walnut Street
                               The Curtis Center, Suite 160-W
                                  Philadelphia, PA 19106
                                   Counsel for Plaintiffs

                                  John R. Ninosky, Esquire
                       Marshall Dennehey Warner Coleman & Goggin
                                 100 Corporate Center Drive
                                          Suite 201
                                   Camp Hill, PA 17011
                       Counsel for Defendant PrimeCare Medical, Inc.




                                                  /s/ Philip W. Newcomer
                                                  Philip W. Newcomer, Esquire
